     WRIGHT, FINLAY & ZAK, LLP
 1
     Dana Jonathon Nitz, Esq.
 2   Nevada Bar No. 0050
     Michael S. Kelley, Esq.
 3   Nevada Bar No. 10101
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, Nevada 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     dnitz@wrightlegal.net
 6   mkelley@wrightlegal.net
 7   Attorneys for Plaintiff, Deutsche Bank National Trust Company, solely as Trustee for
     HarborView Mortgage Loan Trust Mortgage Loan Pass-Through Certificates, Series 2005-11
 8
                                  UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
      DEUTSCHE BANK NATIONAL TRUST                     Case No.:      3:16-cv-00632-MMD-CBC
11    COMPANY, SOLELY AS TRUSTEE FOR
      HARBORVIEW MORTGAGE LOAN
12    TRUST MORTGAGE LOAN PASS-                        STIPULATION AND ORDER TO
13    THROUGH CERTIFICATES, SERIES 2005-               EXTEND DEADLINE TO FILE REPLIES
      11,                                              IN SUPPORT OF MOTION FOR
14                                                     SUMMARY JUDGMENT
                     Plaintiff,
15                                                     (First Request)
16           vs.

17    WINGFIELD SPRINGS COMMUNITY
      ASSOCIATION, a Nevada non-profit
18
      corporation; WESTLAND
19    CONSTRUCTION CORP., a Nevada
      corporation; THUNDER PROPERTIES,
20    INC., a Nevada corporation; ATC
      ASSESSMENT COLLECTION GROUP;
21
      DOE INDIVIDUALS I through X; and ROE
22    CORPORATIONS 1 through 10;

23                   Defendants.
24
25          Plaintiff, Deutsche Bank National Trust Company, solely as Trustee for HarborView

26   Mortgage Loan Trust Mortgage Loan Pass-Through Certificates, Series 2005-11 (“Deutsche

27   Bank”), Defendant, Wingfield Springs Community Association (“HOA”), and Defendant,

28   Thunder Properties, Inc. (“Thunder”) (collectively the “Parties”), by and through their counsel of




                                                Page 1 of 3
 1   record, hereby stipulate and agree as follows:
 2           On September 19, 2018, Deutsche Bank filed its Motion for Summary Judgment against
 3   Thunder and HOA [ECF No. 34] (the “Motion”). On October 31, 2018, HOA filed its Response
 4   to the Motion [ECF No. 37] (the “HOA’s Response”). Also on October 31, 2018, the Parties
 5   stipulated to extend the deadline for Thunder to file its Response to November 15, 2018.
 6           Presently, Deutsche Bank’s deadline to file its reply to HOA’s Response is November 14,
 7   2018. The deadline for Deutsche Bank to file its reply to Thunder’s response has not been
 8   determined, but based on the current briefing schedule, it would be no later than November 29,
 9   2018.
10           The Parties have discussed extending the deadline for Deutsche Bank to file its Reply to
11   HOA’s Response in order to save resources and time and so Deutsche Bank only has to file one
12   reply brief that addresses the arguments of both the HOA and Thunder. The parties agree that
13   Deutsche Bank’s Reply to HOA’s Response shall be due 14 days after Thunder’s response to the
14   motion for summary judgment is filed. This is the first stipulation for extension of time for
15   Deutsche Bank to file a reply in support of its Motion for Summary Judgment. The extension is
16   requested in good faith and is not for purposes of delay or prejudice to any other party.
17   /././
18   /././
19   /././
20   /././
21   /././
22   /././
23   /././
24   /././
25   /././
26   /././
27   /././
28   /././



                                                 Page 2 of 3
 1          WHEREFORE, based on the foregoing, IT IS HEREBY STIPULATED AND AGREED
 2   that the deadline for Deutsche Bank to file its reply to HOA’s Response shall be extended to 14
 3   days after Thunder’s response to the motion for summary judgment is filed.
 4
 5
      DATED this 14th day of November, 2018.              DATED this 14th day of November, 2018.
 6
      WRIGHT, FINLAY & ZAK, LLP                           PERRY & WESTBROOK
 7
      /s/ Michael S. Kelley                               /s/ Cheryl H. Wilson
 8    Dana Jonathon Nitz, Esq.                            Alan W. Westbrook, Esq.
 9    Nevada Bar No. 0050                                 Nevada Bar No. 6167
      Michael S. Kelley, Esq.                             Cheryl H. Wilson, Esq.
10    Nevada Bar No. 10101                                Nevada Bar No. 8312
      7785 W. Sahara Ave., Suite 200                      1701 W. Charleston Blvd., Suite 200
11    Las Vegas, Nevada 89117                             Las Vegas, NV 89102
12    Attorneys for Plaintiff, Deutsche Bank              Attorney for Defendant, Wingfield
      National Trust Company, solely as Trustee for       Springs Community Association
13    HarborView Mortgage Loan Trust Mortgage
      Loan Pass-Through Certificates, Series 2005-
14    11
15
      DATED this 14th day of November, 2018.
16    ROGER P. CROTEAU & ASSOCIATES, LTD.
17
      /s/ Timothy E. Rhoda
18    Timothy E. Rhoda, Esq.
      Nevada Bar No. 7878
19    9120 West Post Road, Suite 100
20    Las Vegas, Nevada 89148
      Attorney for Defendant, Thunder Properties, Inc.
21
22
                                                         IT IS SO ORDERED:
23
24                                                       ___________________________________
                                                           UNITED STATES DISTRICT JUDGE
25
26                                                               November 14, 2018
                                                         DATED: _________________________

27
28



                                                Page 3 of 3
